DISSENTING OPINION
Nichols, Judge:
I respectfully dissent from the holding of the maj ority in tins case.
The court focuses its attention, as I read the opinion, on whether the imports involved iare“* * * tuna fish * * * frozen * * * not whole.” The parties seem to agree they are “Fish, prepared * * *.” Plaintiffs say they are both, and the doctrine of relative specificity makes the former classification control. But defendant, and the court, say the imports are not the former, only the latter, so relative specificity has no play. Yet, considered literally, they are tuna, are frozen, and are not whole. When then does paragraph 1756 not apply ?
The court says “it does not include tuna fish which has been advanced beyond the raw state by cooking.” This involves two assumptions, neither of which the court discusses, (a) that the cooking constitutes an advance, and (b) that tuna literally under paragraph 1756 is excluded, by implication of some kind, if it is advanced. Both assumptions I think require discussion, which I am, by default, left to provide.
As to assumption (a), I am not at all sure the cooking in Japan, described in the prevailing opinion, is a significant advance. Advance on what? Cleaning and freezing, as here, are niot necessarily “advances” for tariff purposes, particularly where the question is whether or not a product has been “prepared” or not. United States v. Conkey & Co., 12 Ct. Cust. Appls. 552, T.D. 40783; Frosted Fruit Products Co. v. United States, 18 Cust. Ct. 119, C.D. 1054; United States v. W. S. Maraknoff et al., 16 Ct. Cust. Appls. 531, T.D. 43263; United States v. Judson Sheldon Corp., 33 CCPA 73, C.A.D. 318. A significant advance I should think would have to be an advance not on the raw fish as caught but on the fish cleaned and frozen. However, the record leaves me uncertain how the cooking in Japan fits into the entire production flow from raw fish to the article in cans as sold to the consumer. Plaintiffs argue the cooking is a mere preparation for shipment, to reduce shipping costs, and not an advance, because after importation the fish has to be cooked once more. The *526record shows the first cooking effects important changes in the character of the product. It does not appear whether the cooking in Japan is in any way necessary to make it feasible to ship tuna to United States canners if it- is landed in Japan and there cleaned and frozen. Nor are we informed whether it is customary and usual to cook such tuna there, or was so on the date of importation or in 1930. Hence, an informed evaluation of tire cooking -as an advance or not is not possible.
The presumption of correctness requires us to presume that the collector considered these matters and found that there was an advance. The record does not enable us to say he was wrong, but I would want to reserve what my decision would be on the basis of completely satisfying evidence. The cooking here is done before the freezing which might indicate it is not an advance beyond freezing. Some dicta call cooking a raw product an advance, e.g., United States v. Conkey & Co., supra, at page 555. We have recently held that cutting of structural shapes to remove excrescent ends, cooling and straightening, is not advance beyond rolling, though done after rolling. American Mannex Corp. v. United States, 56 Cust. Ct. 31, C.D. 2608.
As to assumption (b), I am afraid the majority is mistaken as to the law. There is no reason why the merchandise falls out of paragraph 1756, if literally described therein, just because it is advanced. The Summary of Tariff Information, 1929, pages 2545 and ff., shows that of the three fish enumerated in the free list, paragraph 1756, two, the sea herring and the tuna, were largely used in canning. (The third, the smelt, was not caught in the United States.) The domestic supply of sea herring and tuna fluctuated and the canning industry often had to resort to imported fish. The Tariff Commission expressed the opinion quoted by the majority that the duty on canned tuna and the free entry of fresh and frozen tuna were together responsible for the location of the entire canning industry in the United States. This protective policy is best effectuated by interpretation, when permissible, which allows the domestic canning industry the widest possible access to duty free fish including the fish at bar.
The 1930 act has a provision, paragraph 717(a), very much m pari materia with paragraph 1756, for “fish, fresh or frozen (whether or not packed in ice), whole, or beheaded or eviscerated or both, but not further advanced (except that the fins may be removed) : Halibut, salmon, mackerel, and swordfish, * * *; other fish, not specially provided for, * * This would seem to show that when the Congress desired to exclude “advanced” fish from a provision for fish, fresh or frozen, it said so expressly.
The Government seeks to show that if paragraph 1756 includes *527tuna “advanced” by cooking, it likewise includes fish that are pickled, smoked, packed in oil, etc.- — a redwctio ad alsurdmn. But fish prepared in these ways -are -all expressly referred to, in paragraphs 718-720, except only fish that are cooked, so the factor of relative specificity (discussed, infra) would have a different impact; moreover, legislative history discloses the intent that tuna packed in oil shall be dutiable.
Since paragraph 1756 provides, without limitation, for tuna fish frozen, whether or not whole, it covers all forms of tuna fish, frozen, as long as the article is still tuna fish, frozen, canned tuna being of course not frozen. In the boneless beef cases, it was held in this court and in the court of appeals that removing the bones did not take the merchandise out of the category of frozen beef, since that advancement did not convert the product into a new article. C. J. Tower & Sons et al. v. United States, 30 Cust. Ct. 235, 239, C.D. 1526; Swift & Company et al. v. United States, 33 Cust. Ct. 212, C.D. 1655; United States v. J. H. Brown, Brown, Alcantar & Brown, Inc., 46 CCPA 1, C.A.D. 686.
Not all editions or alterations to an article will take it out of an eo nomine designation. Whether or not an article, which at one stage of its production, is appropriately classified under a particular designation, is no longer so, is a question to be determined by the facts of the case. John J. Coates Co. et al. v. United States, 44 CCPA 97, 101, C.A.D. 643. In that case, it was held that vegetable parchment paper which had been further treated with resin was still dutiable as vegetable parchment paper, since it did not appear that the resin treatment produced any significant change in its physical characteristics or utility. Cooking has been held not to take a product out of an eo nomine designation. Neuman & Schwiers Co. et al. v. United States, 4 Ct. Cust. Appls. 64, T.D. 33310; Brown & Co. v. United States, 6 Ct. Cust. Appls. 415, T.D. 35977; Nootka Packing Co. et al. v. United States, 22 CCPA 464, T.D. 47464.
The tariff provision here, covering tuna fish, frozen, whether or not whole, must be differentiated from provisions containing limitations, such as that involved in United States v. Charles R. Allen, Inc., et al., 37 CCPA 110, C.A.D. 428. There it was claimed that paragraph 758 of the Tariff Act of 1930, covering coconut meat, shredded and desiccated, or similarly prepared, included shredded or grated coconut meat cooked in sugar syrup, canned, and again cooked. The court pointed out that the eo nomine designation was limited by the term “desiccated, or similarly prepared;” that the merchandise was not prepared in a similar, but an opposite manner, to the way in which desiccated coconut meat was prepared, and that there was a shown legislative intent which would exclude shredded coconut meat packed in syrup from the classification.
*528Here there is no incompatibility between mere freezing and cooking and freezing, and the intent of Congress was to benefit the domestic canning industry by allowing free entry to tuna fish, fresh or frozen, generally used for canning. The merchandise here has not been converted into a new article and is used for the same purposes as frozen uncooked tuna, namely, canning.
Under all the circumstances I conclude that tuna cleaned, cooked, and frozen in Japan for export to a United States canning factory is enumerated under paragraph 1756. The differing language of TSUS might, of course, require a different result when it applies.
If the fish here involved was “advanced,” it was likewise “prepared.” The collector’s determination, not effectively attacked, implies it was both. Therefore, the assumption of plaintiffs, that the merchandise is designated under both paragraph 1756 and under paragraph 720 (b), is one I hold to be correct. If the instant merchandise is both “fish, prepared” and “tuna fish, frozen,” it is classifiable under the latter provision which is more specific. Cf. United States v. Haaker & Co. et al., 4 Ct. Cust. Appls. 471, T.D. 33884; Geier & Geier, Inc. v. United States, 13 Cust. Ct. 33, 37, C.D. 865; C. J. Tower & Sons et al. v. United States, supra.